—In a proceeding pursuant to CPLR article 78 to review a determination of the Planning Board of the Village of Scars-dale dated August 24, 1994, which denied the petitioners’ application for a wetlands permit to construct a fence, the Planning Board of the Village of Scarsdale and the intervenor, Allen Bachrach, appeal from an order and judgment (one paper) of the Supreme Court, Westchester County (Cowhey, J.), entered June 30, 1995, which, inter alia, annulled the determination, granted the petition, and directed that the permit be granted.
Ordered that the order and judgment is reversed, on the law, with one bill of costs, the petition is denied, the determination is confirmed, and the proceeding is dismissed on the merits.
The findings of the Planning Board of the Village of Scars-dale that construction of the fence "could negatively impact on the drainage to the natural wetlands in the area” and "could create an obstruction to the surface flow of storm water” were supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179; Matter of Andresen v State of N. Y. Dept. of Motor Vehicles, 227 AD2d 617). The denial of the permit was not arbitrary and capricious (see generally, de St. Aubin v Flacke, 68 NY2d 66, 70). Accord*572ingly, the determination is confirmed, and the proceeding dismissed.
In light of our determination, we need not reach the appellants’ remaining contentions. O’Brien, J. P., Thompson, Joy and Goldstein, JJ., concur.